        Case 7:19-cv-08047-LSC Document 8 Filed 07/01/20 Page 1 of 8                    FILED
                                                                                2020 Jul-01 AM 09:51
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ALABAMA
                              WESTERN DIVISION

TEVIN KYLE DAWKINS,                   )
                                      )
            Petitioner,               )
                                      )
      vs.                             )            7:19-cv-08047-LSC
                                      )            (7:16-cr-00440-LSC-SGC-1)
UNITED STATES OF AMERICA,             )
                                      )
            Respondent.               )

                          MEMORANDUM OF OPINION

I.    Introduction

      This is a motion to vacate, set aside, or otherwise correct a sentence

pursuant to 28 U.S.C. § 2255 (“§ 2255”), placed in the prison mail system by

Petitioner Tevin Kyle Dawkins (“Dawkins”) on November 5, 2019. (Doc. 1.) The

Government has responded in opposition to his motion. (Doc. 4.) Dawkins then

filed a response to the Government’s motion in opposition in further support of his

claims. (Doc. 7.) For the reasons set forth below, the § 2255 motion is due to be

denied and this action dismissed.




                                          1
         Case 7:19-cv-08047-LSC Document 8 Filed 07/01/20 Page 2 of 8




II.   Background

      On May 26, 2017, Dawkins pled guilty to one count of being a felon in

possession of a firearm in violation of 18 U.S.C. § 922(g)(1). On October 3, 2017,

Dawkins was sentenced by this Court to a term of imprisonment of 108 months.

During the sentencing hearing on October 3, 2017, this Court informed Dawkins

that the elements of his offense were that he knowingly possessed a firearm in or

affecting interstate commerce and, at the time of possession, he had been

convicted of a crime punishable by more than a year of prison. (Doc. 30 at 8 in

United States v. Dawkins, 7:16-cr-00440-LSC-SGC-1.) Dawkins was not told that he

had to know of his felon status at the time of the offense. (Id.)

      Dawkins agreed to the following factual basis for the offense at his

sentencing hearing. Dawkins was pulled over for speeding and the officer smelled

marijuana from the car. (Id. at 11-12.) During the stop, Dawkins made furtive

gestures by the passenger seat and the console and the officer ordered him to exit

the car and lie on the ground. (Id. at 12.) While on the ground, Dawkins reached

under the driver’s seat until he was told to stop. (Id.) A search of the car later

recovered a Smith and Wesson 9mm pistol, a mason jar suspected to contain

marijuana, and drug scales, while Dawkins had on his person a pill bottle with small

bags of marijuana inside. (Id.) At the time, Dawkins had two prior Alabama felony

                                          2
         Case 7:19-cv-08047-LSC Document 8 Filed 07/01/20 Page 3 of 8




convictions for unlawful possession of marijuana, first-degree. (Id. at 13; Doc. 20

¶¶ 26-27 in United States v. Dawkins, 7:16-cr-00440-LSC-SGC-1.) Judgment was

entered on October 4, 2017.

       On October 17, 2017, Dawkins filed a notice of appeal. On appeal, Dawkins

raised one issue: whether his sentence was substantively reasonable. On August 8,

2018, the Eleventh Circuit affirmed his conviction and sentence. (Doc. 33 in United

States v. Dawkins, 7:16-cr-00440-LSC-SGC-1.) On November 5, 2019, Dawkins

placed in the prison mail system his first § 2255 motion, which was entered by the

clerk on November 12, 2019.

III.   Discussion

       Dawkins alleges ineffective assistance of counsel “for failing to object to

erroneous instruction on what [the] government must prove” based on the United

States Supreme Court’s decision in Rehaif v. United States, 139 S. Ct. 2191 (2019).

Moreover, the bulk of Dawkins’s argument is that his conviction for being a felon

in possession of a firearm in violation of 18 U.S.C. § 922(g)(1) should be vacated

due to Rehaif. Specifically, he argues that: (1) the government did not show that he

both possessed a firearm and knew he held the relevant status as a felon when he

possessed it; and (2) his guilty plea was not knowing and voluntary because it failed

to state both elements mentioned in (1).

                                           3
         Case 7:19-cv-08047-LSC Document 8 Filed 07/01/20 Page 4 of 8




A.    Ineffective Assistance of Counsel

      Dawkins contends that his counsel provided ineffective assistance because

he did not raise a Rehaif objection to the indictment or during the plea proceedings.

Claims of ineffective assistance of counsel may be raised for the first time in a §

2255 motion and therefore are not subject to the procedural bar for failing to raise

them on direct appeal. Massaro v. United States, 583 U.S. 500, 504 (2003). To

prevail on a claim of ineffective assistance of counsel, one must show that (1)

“counsel’s performance was deficient,” i.e., it “fell below an objective standard of

reasonableness,” and (2) “the deficient performance prejudiced the defense.”

Strickland v. Washington, 466 U.S. 668, 687-88 (1984). Dawkins claim of ineffective

assistance of counsel is without merit because he cannot show deficient

performance.

      The law at the time of Dawkins’s criminal and direct-appellate proceedings

made clear that a defendant’s knowledge of felon status was not an element. See

United States v. Jackson, 120 F.3d 1226, 1229 (11th Cir. 1997) (holding that

knowledge of felon status was not an element of a Section 922(g)(1) offense),

abrogated by Rehaif. And although Rehaif changed that, “[r]easonably effective

representation cannot and does not include a requirement to make arguments

based on predictions of how the law may develop.” Spaziano v. Singletary, 36 F.3d

                                          4
           Case 7:19-cv-08047-LSC Document 8 Filed 07/01/20 Page 5 of 8




1028, 1039 (11th Cir. 1994) (citation and internal quotation marks omitted)

(alterations in original). Thus, Dawkins did not suffer ineffective assistance of

counsel.

B.    Rehaif Claim is Procedurally Defaulted

      Dawkins did not raise his Rehaif claim before the Eleventh Circuit. “Generally,

if a challenge to a conviction or sentence is not made on direct appeal, it will be

procedurally barred in a 28 U.S.C. § 2255 challenge.” Black v. United States, 373

F.3d 1140, 1142 (11th Cir. 2004) (citation omitted). In Rehaif, the United States

Supreme Court held that, in prosecutions pursuant to 18 U.S.C. § 922(g), the

government “must show that the defendant knew he possessed a firearm and also

that he knew he had the relevant status when he possessed it.” 139 S. Ct. 2191,

2194 (2019).

      To overcome the default, Dawkins must show both “cause” for the default

and “actual prejudice” from the asserted Rehaif error, or that he is actually

innocent. Bousley v. United States, 523 U.S. 614, 622 (1998) (citations omitted).

Here, Dawkins has made neither showing. The Supreme Court has recognized cause

“where a constitutional claim is so novel that its legal basis is not reasonably

available to counsel,” Reed v. Ross, 468 U.S. 1, 16 (1984), but that exception cannot

apply here. While, as discussed above, the Eleventh Circuit held that knowledge of

                                          5
         Case 7:19-cv-08047-LSC Document 8 Filed 07/01/20 Page 6 of 8




felon status was not an element of the offense, defendants in the Eleventh Circuit

and elsewhere had raised similar arguments before the Supreme Court’s decision

in Rehaif. See United States v. Rehaif, 868 F.3d 907 (11th Cir. 2017) (defendant

argued that knowledge of immigration status was required under Section

922(g)(5)(A)); United States v. Games-Perez, 667 F.3d 1136, 1142 (10th Cir. 2012)

(defendant argued that knowledge of felon status was required under Section

922(g)(1) despite prior precedent). Cf. Bousley v United States, 523 U.S. 614, 622

(1998) (rejecting petitioner’s argument that it was “novel” to claim that an earlier

version of Section 924(c)(1)(A) did not criminalize simple possession of a firearm in

furtherance of a crime of violence or drug trafficking crime). “[F]utility cannot

constitute cause if it means simply that a claim was unacceptable to that particular

court at that particular time,” id. at 623, with only a narrow carve-out for a

hypothetical “claim that ‘is so novel that its legal basis is not reasonably available

to counsel,’” id. at 622-23 (quoting Reed, 468 U.S. at 16). And as shown above,

Dawkins cannot establish prejudice.

      Dawkins cannot demonstrate cause, and thus, he must show that he is

“actually innocent.” But Dawkins cannot make that showing either. As the Supreme

Court stated in Bousley, “‘actual innocence’ means factual innocence, not mere

legal insufficiency.” 523 U.S. at 623. Dawkins cannot credibly claim that he is

                                          6
         Case 7:19-cv-08047-LSC Document 8 Filed 07/01/20 Page 7 of 8




factually innocent. As discussed above, at the time of his offense, he had already

been sentenced twice to custodial sentences exceeding a year and served more

than a year in custody. (Doc. 20 ¶¶ 26-27 in United States v. Dawkins, 7:16-cr-

00440-LSC-SGC-1.)

VI.   Conclusion

      For the foregoing reasons, Dawkins’s § 2255 motion to vacate, set aside, or

correct a sentence is due to be denied and this case dismissed with prejudice.

      Rule 11 of the Rules Governing § 2255 Proceedings requires the Court to

issue or deny a certificate of appealability when it enters a final order adverse to

the applicant. See Rule 11, Rules Governing § 2255 Proceedings. This Court may

issue a certificate of appealability “only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make

such a showing, a “petitioner must demonstrate that a reasonable jurist would find

the district court’s assessment of the constitutional claims debatable and wrong,”

Slack v. McDaniel, 529 U.S. 473, 484 (2000), or that “the issues presented were

adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537

U.S. 322, 336 (2003) (internal quotations omitted). This Court finds that Dawkins’s

claims do not satisfy either standard.




                                         7
  Case 7:19-cv-08047-LSC Document 8 Filed 07/01/20 Page 8 of 8



DONE and ORDERED on July 1, 2020.



                                        _____________________________
                                                L. Scott Coogler
                                           United States District Judge
                                                                          201416




                                    8
